Citation Nr: 0720287	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for 
post-traumatic stress disorder.

2.  Entitlement to an initial compensable evaluation for 
hypertension.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by significantly impaired impulse control, 
difficulty adapting to stressful circumstances, self-
isolation, hypervigilance, and an inability to establish and 
maintain effective relationships. 

2.  There has been no demonstration, by competent clinical 
evidence, that the veteran's hypertension is manifested by 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more requiring continuous 
medication for control.

3.  The veteran's bilateral hearing loss is manifested by 
Level II hearing acuity in the left ear, and by Level II 
hearing acuity in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).

3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased initial 
evaluations, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  The June 
2004 rating decision appealed was the initial rating granting 
service connection for the disabilities at issue and 
assigning initial evaluations.  Prior to initial adjudication 
of the veteran's service connection claims, letters dated in 
December 2003 and February 2004 satisfied the duty to notify 
provisions.  Because the June 2004 rating decision granted 
the veteran's claims of entitlement to service connection, 
such claims are now substantiated.  His filing of a notice of 
disagreement as to the June 2004 determination assignment of 
initial ratings for the service-connected disabilities at 
issue does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  Rather, the veteran's appeal as to the 
initial rating assignments here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the disabilities at 
issue, and included a description of the rating formulas for 
all possible schedular ratings under the diagnostic codes. 
The appellant was thus informed of what was needed not only 
to achieve the next-higher schedular rating, but also to 
obtain all schedular ratings above the initial evaluation 
that the RO assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disabilities at 
issue.

Nevertheless, an additional letter referencing the increased 
rating claims was sent in November 2004.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board finds that, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in January 2004 and 
January 2006.  38 C.F.R. § 3.159(c) (4).  On VA examination 
in January 2004, the veteran reported that he was in receipt 
of Social Security Administration benefits, and records in 
that regard have been obtained.  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

PTSD

Service connection for PTSD was granted by the rating 
decision on appeal, dated in June 2004, and a 30 percent 
disability evaluation was assigned effective July 30, 2003, 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  By 
way of the January 2005 statement of the case, the evaluation 
was increased to 50 percent, also effective July 30, 2003.  
The 50 percent evaluation contemplates PTSD that is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and an inability to 
establish and maintain effective relationships.  Id.

The maximum 100 percent evaluation is warranted where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place, memory loss for 
names of close relatives, own occupation, or own name.  Id.

In this case, the totality of the evidence during the appeal 
period supports an initial evaluation of 70 percent for the 
veteran's PTSD.  This is clearest from review of those 
treatment records and VA examination reports that discuss the 
veteran's impaired impulse control, manifested primarily as 
unprovoked irritability and violent outbursts.  The veteran's 
wife reported in her July 2003 statement that the veteran's 
angry outbursts made her afraid for the sake of her own 
safety and that of her children, and cited several incidents 
to that effect.  In September 2003 and September 2004 VA 
outpatient treatment records, the veteran reported that he 
continued to experience angry outbursts over small or simple 
things.  On VA examination in January 2004, the veteran 
reported getting angry quickly and unexpectedly.  In a March 
2005 VA outpatient treatment record, it was again noted that 
the veteran continued to experience angry outbursts over 
small or simple things; in August 2005 and October 2005 VA 
outpatient treatment records, the veteran reported being 
angry to the point of rage with his teenage grandson.  
Finally, on VA examination in January 2006, the veteran 
reported continued irritability and outbursts of anger, 
noting that such episodes were frequent and that he avoided 
people to prevent the outbursts from occurring.

It is readily apparent that the veteran experiences near 
continuous panic that manifests in hypervigilance; this is 
most vividly shown in the September 2003 VA outpatient 
treatment record where the veteran describes waking up in the 
middle of the night to patrol the perimeter of his house 
several times nightly to "ensure a secure perimeter."  
Additionally, in September 2003 and January 2004 VA treatment 
records, the veteran reported having difficulty being in a 
crowd in public.  To that end, exaggerated startle response 
is noted in VA treatment records from September 2003 through 
April 2005; his inability to tolerate any event involving 
fireworks, such as Independence Day celebrations, is 
reflected in the veteran's wife's July 2003 statement.

There is also evidence that the veteran is unable to 
establish and maintain effective relationships.  VA 
outpatient treatment records from August 2005 and September 
2004 note that the veteran reported self-isolation as a means 
to cope with his symptomatology.  September 2004 and March 
2005 VA outpatient treatment records noted that the veteran 
had difficulty showing and expressing loving feelings.  
Additionally, he reported on VA examinations in January 2004 
and January 2006 that he had no personal relationships 
outside his family members; he had no friends, and had not 
associated with coworkers outside the office prior to his 
retirement.  

Based on the above, it is clear that the veteran experiences 
serious occupational and social impairment in both personal 
and occupational relationships.  Additionally, on VA 
examination in January 2004, the veteran reported that his 
temper caused significant problems with his bosses, and that 
conflicts with them caused him to walk off the job on several 
occasions.  A Vet Center memorandum from January 2004 notes 
that overall, the veteran's PTSD impacted his ability to 
maintain personal relationships and employment.  Further, on 
VA examination in January 2006, the VA examiner concluded 
that the veteran's work and social efficiency was frequently 
and moderate-severely decreased, causing an inability to 
perform work tasks and impairing his work, family, and other 
relationships.

To that end, the Board notes that the majority of the Global 
Assessment of Functioning (GAF) scores assigned to the 
veteran over the course of the appeal period range from 40 to 
55, indicating moderate to serious symptoms.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).  Although on VA examination in January 2004, the VA 
examiner assigned the veteran a GAF score of 55, it is clear 
that this score is inconsistent with the remainder of the 
evidence, and accordingly appears to reflect only a temporary 
abatement in symptomatology.  

The Board notes that some symptoms listed as being part of 
the 70 percent evaluation criteria, to include suicidal 
ideations, obsessive rituals, abnormal speech, lack of 
hygiene, and spatial disorientation, are not shown by the 
evidence of record.  However, the focus in psychiatric 
disorder claims is the impact the disorder has on a 
claimant's ability to function socially and occupationally, 
and not all symptoms listed in the rating criteria need be 
present for a certain evaluation to be assigned.  See 
38 C.F.R. § 4.21 (2006).  

However, there is insufficient evidence in the record to 
warrant the maximum 100 percent evaluation.  Initially, the 
Board notes that the veteran is currently in receipt of 
Social Security Administration unemployability benefits.  
However, the Board notes that their January 2003 decision was 
based on nonservice-conencted asthma and COPD, and did not 
include consideration of his PTSD.  Additionally, the 
evidence does not reflect that the veteran's PTSD causes 
total occupational and social impairment.  As noted above, 
the veteran is currently unemployed, but that was primarily 
the result of his "retirement" in 2002 due to nonservice-
connected disabilities noted above, not PTSD symptomatology.  
Additionally, there is no evidence of gross impairment in 
thought processes or communication, delusions or 
hallucinations, inappropriate behavior, an imminent or 
persistent danger of the veteran's anger resulting in 
physical harm of others, dependence on others for activities 
of daily living, disorientation, or severe memory loss.  
Although the record contains statements from the veteran and 
his wife as to the veteran's difficulties with interpersonal 
relationships at work and at home, he remains married, and 
maintains relationships with his children and grandchildren.

As noted above, the initial 50 percent evaluation for PTSD 
was assigned as of the effective date of the grant of service 
connection.  By this decision, that evaluation has been 
increased to 70 percent.  However, after thorough review of 
the evidence, the record does not support a rating in excess 
of 70 percent at any time subsequent to the effective date 
for service connection, July 30, 2003.  As such, there is no 
evidence that staged ratings are required.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Because total social and occupational impairment is not shown 
by the evidence of record, the preponderance of the evidence 
is against an initial evaluation greater than 70 percent for 
the veteran's PTSD.  As such, the benefit of the doubt 
doctrine is inapplicable, and an evaluation in excess of 70 
percent must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As competent clinical evidence of record supports an initial 
70 percent evaluation for PTSD, throughout the rating period 
on appeal, the appeal is granted.

Hypertension

Service connection for hypertension was also granted by the 
rating decision on appeal dated in June 2004, and a 
noncompensable evaluation assigned, effective July 30, 2003, 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).  A 10 
percent evaluation contemplates hypertension with diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Id.  A 20 percent evaluation is warranted for diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  Id.  A 40 percent evaluation 
contemplates diastolic pressure predominantly 120 or more.  
Id.  The maximum 60 percent evaluation contemplates diastolic 
pressure predominantly 130 or more.  Id.  A noncompensable 
evaluation is assigned when the Schedule does not provide a 
zero percent evaluation for a diagnosed code, and the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2006).

The medical evidence of record does not demonstrate systolic 
pressure of predominantly 160 or more, or diastolic pressure 
of 100 or more, necessary for a compensable evaluation.  Only 
a small number of the documented blood pressure readings of 
record meet the criteria for a 10 percent evaluation, in that 
systolic readings of 160 or more are noted.  However, as 
shown in VA outpatient treatment records dated in December 
2005, March 2006 and June 2006, on the occasions where the 
systolic reading was 160 or more, a second blood pressure 
evaluation taken within an hour showed a systolic reading in 
the 130s or 140s. 

To that end, although the records for the appeal period 
reflect that the veteran has been prescribed continuous 
medication for control of his hypertension, the minimum 10 
percent evaluation assignable also requires that there be a 
history of diastolic blood pressure readings of 100 or more.  
In this case, there is not.  Accordingly, the minimum 
criteria for a 10 percent rating have not been met; thus, an 
initial compensable evaluation is not warranted.  

Because the veteran's recorded systolic pressure is not 
predominantly at or above 160, and the recorded diastolic 
pressure is not currently predominantly, or historically, at 
or above 100, the preponderance of the evidence is against 
the veteran's claim.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Schedule establishes eleven levels of 
impaired efficiency, numerically designated from Level I to 
Level XI.  Level I represents essentially normal audio 
acuity, with hearing loss increasing with each level to the 
profound deafness represented by Level XI.  38 C.F.R. § 4.85, 
Tables VI, VII (2006).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
55 decibels or more at each of four specified frequencies 
(1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a), (b).  
Here, the puretone threshold averages, as stated in all of 
the audiological evaluations of record do not satisfy the 
regulatory requirements of 38 C.F.R. § 4.86(a) for a pattern 
of exceptional hearing impairment in either the right or the 
left ear.  Therefore, 38 C.F.R. § 4.86 does not apply.

The medical evidence of record does not support an initial 
compensable evaluation for bilateral hearing loss.  The 
January 2004 VA examination showed an average puretone 
decibel loss, at the relevant frequencies, of 36 decibels in 
the right ear, and 33 decibels in the left ear, with speech 
recognition percentages of 90 percent in the right ear, and 
90 percent in the left ear.  Similarly, the January 2006 VA 
examination showed an average puretone decibel loss, at the 
relevant frequencies, of 40 decibels in the right ear, and 35 
decibels in the left ear, with speech recognition percentages 
of 88 percent in the right ear, and 90 percent in the left 
ear.  

Applying the probative findings of each VA examination to the 
criteria in 38 C.F.R. § 4.85 results in a Level II hearing 
acuity in the right ear, and a Level II hearing acuity in the 
left ear for both sets of clinical audiological testing 
results.  See 38 C.F.R. § 4.85, Table VI.  Accordingly, 
applying these numeric designations to Table VII translates 
to a noncompensable evaluation for hearing impairment.  38 
C.F.R. § 4.85(h), Diagnostic Code 6100.  

The veteran contends that he has difficulty hearing and 
understanding what is stated on radio and television, and 
that he has trouble following conversations without visual 
cues, especially in crowded areas.  He asserts that this 
warrants a higher evaluation for his service-connected 
bilateral hearing loss.  However, the assignment of 
disability evaluations for hearing impairment is a purely 
mechanical application of the rating criteria from which the 
Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  



Extraschedular

The Board is required to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  In this case, consideration of 
an extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule for any 
disability at issue.  


ORDER

An initial evaluation of 70 percent, but no greater, for PTSD 
is granted, subject to the applicable regulations concerning 
the payment of monetary benefits.

An initial compensable evaluation for hypertension is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


